Edwards, J.:
The defendant having paid in full the amount of the policies in question, and the plaintiff having executed a release of all claims under the policies, the effect of the release cannot be destroyed and the defendant be again compelled to pay unless a fraud has, in fact, been committed by the defendant which induced the execution of the release.
*575The facts attending the execution of the release and the delivery and indorsement of the Check are substantially as follows:
On the evening of January 5, 1899, Mr. Dooley, an assistant superintendent of the defendant, accompanied by Mr. Westfeldt, another agent of the defendant, went to the residence of John Lynch, in Troy, for the purpose of paying the claims under the two policies in question, and the one held by John Lynch. They there met the plaintiff, her daughter, Lynch and his two sons. The plaintiff says that her relations were at that time friendly with her brother-in-law Lynch who, in the proofs of death signed by him, was named as the claimant of the amount due under these three policies. She says she knew that Dooley was assistant superintendent of the defendant, and knew his business there; that she knew there were three policies upon the life of her deceased sister, and knew that two of them were payable to her at her sister’s death ; that she had never given any consent to a change of the policies; never heard of any change being made and that none ever was made; and she understood that these two men from the defendant had come to pay the money. She says, “ I didn’t know of any other business that Mr. Dooley would have, except in relation to those policies * * * I supposed we were going to get something.” The plaintiff says that when she went into the room Dooley asked her to sign the two papers that he had there, the release and the check; and that her daughter said, “ What right has she got to sign this paper ? ” and Dooley said, “ Merely for nothing.” She says that she could read and write, but that she said, “ I didn’t have my glasses and I couldn’t see ; ” that she signed her name and did not know that the paper was a release, had never seen a check before, and Dooley didn’t say what the papers were; that she signed them both, one after the other; and says, “ I supposed certainly they had something to do with these insurance policies.” She says that her daughter told her several days after this occurrence that the policies were to her, and says, “ I knew that before; ” that after she signed the papers Lynch got them; that Mr. Dooley took the papers first after" she signed them and handed them to Lynch. This is all the testimony of the plaintiff as to what was said and done there on that occasion. The testimony of the plaintiff’s daughter as to the occurrences at that time is, in substance, the same as the mother’s. *576except that she adds- that Mr. Lynch said, “ What has your mother got to do with my business and the daughter said, “ What right has she got to sign those papers, then ? ” She says that her mother did not ask what the papers were. The. plaintiff’s daughter, who was present, was educated in the public schools of Troy.
The defendant’s witnesses deny that Dooley said in answer to the daughter’s question, “ merely for nothing; ” and also say that the daughter read and examined the release and the check, and then ■ told her mother to sign them.
Assuming the testimony of the plaintiff and of her daughter to be correct, I think the evidence is quite insufficient to support a finding that a fraud was committed by the defendant. There was no fraudulent representation. or concealment of any fact by the defendant’s agent nor was any artifice used by him to induce the plaintiff not to. read the release and the check. Indeed, no conceivable motive appears for the perpetration of a fraud. The defendant was willing to pay the full amount due under the policies to the person entitled, and the agent had no personal interest -in withholding it from the plaintiff. The only statement made by the agent Which is. claimed by the plaintiff, to be fraudulent are the words “ merely for nothing ” in answer to the question- put to him by the defendant’s daughter. The significance of these words is not readily understood, indeed, can only be conjectured. But it is quite clear that they cannot be construed as a fraudulent representation of any fact-. They were not a misstatement of the contents of the release which the plaintiff was asked to sign, nor of the check which she indorsed. It is not claimed by the plaintiff that she -made any inquiries as to the nature of the release or of the check, and if the agent did not inform her of their contents he did not thereby fail in any duty which he owed -to her. ' It is not disputed that there was' ample time and opportunity for the plaintiff to read these papers or to have them read to her by the daughter, who is an intelligent woman. If she had done so she would undoubtedly have, understood their significance; and if she failed to do so she alone must suffer the consequences of her want of vigilance. Furthermore, the agent might reasonably assume that the plaintiff understood the nature of the business which was being transacted and the character and effect of the papers she signed. The agent would *577naturally assume that she understood the settlement to relate to policies in which she as well as Lynch was interested. He would not naturally suppose that she believed it necessary for her to execute papers in settlement of a policy held by Lynch alone, and in which it was not claimed by her or by any other person that she had the slightest interest.
Nor can it be said that she relied on the existence of any relation of confidence or trust between her and the defendant’s agent. No such relation can be claimed to have existed.
In the absence of any misstatement of the contents of the check and of the release, or of artifice to induce the plaintiff not to read them, the plaintiff cannot maintain her action. The law would afford but poor protection to the holder of a sealed release if its effect could be destroyed and he be again compelled to pay under circumstances such as these. Indeed, there would be but little safety for men in the transaction of their ordinary business affairs.
The judgment and order should be reversed and a new trial granted.
All concurred.
Judgment and order reversed on law and facts and new trial granted, with costs to appellant to abido event.